— In a proceeding to determine the validity and enforceability of certain claims against an estate, petitioners, executors of the estate, appeal from an order of the Surrogate’s Court, Nassau County, dated May 5, 1976, which, upon a stipulation of facts, inter alia, determined that the claims were "just and valid”. Order affirmed, without costs or disbursements. The Surrogate was fully warranted in finding that the criteria required by law to establish inter vivos gifts (see Matter of Van Alstyne, 207 NY 298, 306; Matter of Szabo, 10 NY2d 94, 98) were established in this case. Cohalan, Acting P. J., Rabin, Shapiro and O’Connor, JJ., concur.